                  Case 2:20-cv-00432-RSM Document 17 Filed 08/31/20 Page 1 of 3



 1
                                                       THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 9
     Adrianna Killam,
10                                                          Case No.: 2:20-cv-00432-RSM
                        Plaintiff,
11                                                          STIPULATION AND ORDER FOR
             v.                                             STAY OF CASE UNTIL OCTOBER
12                                                          26, 2020
     Port of Seattle,
13
                        Defendant.                          NOTED FOR CONSIDERATION:
14                                                          August 27, 2020

15

16                                          I. STIPULATION

17           Plaintiff Adrianna Killam filed her Complaint on March 20, 2020 (Dkt. #1). On May 8,

18   2020, the Court ordered a stay of all deadlines in this case until June 5, 2020 (Dkt. #6). On June

19   3, 2020, the Court ordered a second stay in this case until July 6, 2020 (Dkt. #11). On July 1,

20   2020, the Court reset deadlines pursuant to joint request of counsel. On July 28th, the Court

21   ordered a stay of all deadlines until August 17th, 2020 (Dkt. #13). The Parties are in the final

22   approval and execution stage of settlement and agree that an additional stay of this case until

23   October 26, 2020 is appropriate.

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL OCTOBER 26,                     STOKES LAWRENCE, P.S.
                                                                                   1420 FIFTH AVENUE, SUITE 3000
     2020 - 1                                                                    SEATTLE, WASHINGTON 98101-2393
                                                                                            (206) 626-6000
     2:20-cv-00432-RSM
               Case 2:20-cv-00432-RSM Document 17 Filed 08/31/20 Page 2 of 3



 1           This additional extension of time will permit the Parties to finalize settlement and resolve

 2   this matter without further action by the Court. The Parties believe that these settlement efforts

 3   will be compromised by simultaneous prelitigation civil filings and practice and that there is

 4   good cause for the stay requested. Representative counsel for the parties agreed to the proposed

 5   stay during e-mail correspondence on August 26, 2020.

 6           Thus, the Parties respectfully request that the Court enter an Order staying this action for

 7   all purposes until October 26, 2020, so that the Parties can finalize settlement and resolve this

 8   case.

 9

10           EXECUTED at Seattle, WA, this 27th day of August, 2020.

11
     STOKES LAWRENCE, P.S.                                 WASHINGTON CIVIL AND DISABILITY
12                                                         ADVOCATE

13   By: /s/ Justo G. Gonzalez                             By: /s/ Conrad Reynoldson
         Justo G. Gonzalez (WSBA #39127)                        Conrad Reynoldson (WSBA #48187)
14
                                                           Washington Civil and Disability Advocate
15   By: /s/ Joshua D. Harms                                   4115 Roosevelt Way NE, Ste B
         Joshua D. Harms (WSBA #55679)                         Seattle, WA 98105
16                                                             Telephone: (206) 876-8515
     Stokes Lawrence, P.S.                                     Fax: (206) 876-8515
17        1420 Fifth Avenue, Suite 3000                        E-mail: conrad@wacda.com
          Seattle, WA 98101-2393
18        Telephone: (206) 626-6000                        Attorney for Plaintiff Adrianna Killiam
          Fax: (206) 464-1496
19        E-mail: JGG@stokeslaw.com
          E-mail: JDH@stokeslaw.com
20
     Attorneys for Defendant Port of Seattle
21

22

23

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL OCTOBER 26,                     STOKES LAWRENCE, P.S.
                                                                                    1420 FIFTH AVENUE, SUITE 3000
     2020 - 2                                                                     SEATTLE, WASHINGTON 98101-2393
                                                                                             (206) 626-6000
     2:20-cv-00432-RSM
              Case 2:20-cv-00432-RSM Document 17 Filed 08/31/20 Page 3 of 3



 1                                                  ORDER

 2          Based on the foregoing Stipulation and Motion, IT IS SO ORDERED that all deadlines in

 3   this case are stayed until October 26, 2020.

 4

 5          DATED this 31st day of August, 2020.

 6

 7

 8
                                                    RICARDO S. MARTINEZ
 9                                                  CHIEF UNITED STATES DISTRICT JUDGE

10

11
      Presented by:
12

13   STOKES LAWRENCE, P.S.

14   By: /s/ Justo G. Gonzalez
         Justo G. Gonzalez (WSBA #39127)
15

16   By: /s/ Joshua D. Harms
         Joshua D. Harms (WSBA #55679)
17
     Attorneys for Defendant Port of Seattle
18

19
     WASHINGTON CIVIL AND DISABILITY ADVOCATE
20
     By: /s/ Conrad Reynoldson
21        Conrad Reynoldson (WSBA #48187)

22

23   Attorney for Plaintiff Adrianna Killiam

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL OCTOBER 26,              STOKES LAWRENCE, P.S.
                                                                             1420 FIFTH AVENUE, SUITE 3000
     2020 - 3                                                              SEATTLE, WASHINGTON 98101-2393
                                                                                      (206) 626-6000
     2:20-cv-00432-RSM
